DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election of Species 2 shown in Fig. 2 and Claims 1-5, 11, and 17-20 in the response to restriction requirements filed on 04/19/2021 is acknowledged.  However, Claim 11, citing that first and second voltage traces are “formed of a conductive layer” (e.g., of one conductive layer), is not described by the specification of the application with respect to Species 2 – such limitation is described by paragraph 0039 of the published application US 2010/0194537 for Species 3 (shown in Fig. 3). 
Although the Applicant did not state if the choice of the species for examination was made with or without traverse, Applicant made a statement on a right to pursue claims readable on the non-elected species in another application, making it obvious that the choice of Species 2 was made without traverse.
The response to restriction requirements included also an amendment of paragraph 0050 of the specification for correction of a typo.

Status of Claims
Claims 6-16 are withdrawn from further consideration as being drawn to nonelected inventions. 
Claims 1-5 and 17-20 are examined on merits herein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (US 2016/0358545). 
In re Claim 1, Yin teaches an electronic device, comprising (Fig. 3): 
a first voltage trace ELVDDBL (paragraph 0045);
a second voltage trace ELVDDUL (paragraph 0045) electrically insulated from the first voltage trace – traces are parallel to each other (as Fig. 3 shows) and are connected to different outputs of a voltage source – to UL or BL (as Fig. 4 shows, paragraph 0054);
a first region electrode electrically connected to the first voltage trace  - the first region electrode is attached to a bottom of a vertical line ELVDDBL and is connected to an electrode of a pixel disposed in a lower part of a display region (similar to a connection of an ELVDD to an electrode of a DTFT in Fig. 1, paragraphs 0004-0005);
a second region electrode electrically connected to the second voltage trace – the second region electrode is attached to a bottom of a vertical line ELBDDUL and is connected to an electrode of a pixel disposed in an upper part of the 
a voltage source module – comprised a DC voltage source 21 and a DC/DC converter 22 (Fig. 4, paragraphs 0015, 0054) - providing a first driving voltage to the first voltage trace (the first driving voltage is applied to the first trace at an output end BL of converter 22) and providing a second driving voltage to the second voltage trace (the second driving voltage is applied to the second trench at an output end UL of converter 22), wherein 
the first driving voltage is different from the second driving voltage: Although Yin does not explicitly state the above limitation, the limitation is obvious in view of an overall teaching of Yin: Yin created a light-emitting display device with an improved brightness uniformity (paragraphs 0007-0008) while taking into account a voltage drop along a voltage trace length dependent on a trace resistance (paragraph 0015); accordingly, values of driving voltages are chosen in view of a trace resistance (paragraph 0015). When traces differ from each other only in their lengths (as in Fig. 3), the longer trace has a larger impedance/resistance (inherently), and, accordingly, a larger voltage drop on this impedance/resistance occurs; in order to create a device in which the same voltage applies on an input of each pixel (for generating the same current and the same brightness in each pixel, which is the goal of Yin, paragraph 0008), the higher driving voltage shall be created for the longer trace ELVDDBL.                   
In re Claim 2, Yin teaches the electronic device of Claim 1 as cited above, including the first and second region electrodes.

In re Claim 3, Yin teaches the electronic device of Claim 2 as cited above. 
Yin further teaches (Fig. 3) that the electronic device has: a display region (including Effective Display Region, wherein pixels and at least one power line connected to pixels of one column are disposed, paragraph 0039) and a peripheral region outside the display region – the peripheral region is not shown in the figures, but is described as a region of an array substrate on which a voltage application unit (shown in Fig. 4) is disposed (paragraphs 0039, 0045, 0054), wherein the first region electrode and the second region electrode (as described for Claim 1) are disposed in the display region.
Yin further teaches that (Fig. 3, paragraphs 0048, 0054) the first voltage trace ELVDDBL extends from the peripheral region (wherein the voltage application unit is located) to the first region electrode, and the second voltage trace ELVDDUL extends from the peripheral region to the second region electrode (the dispositions of the first and second region electrodes are described for Claim 1).
In re Claim 4, Yin teaches the electronic device of Claim 1 as cited above.

In re Claim 5, Yin teaches the electronic device of Claim 1 as cited above and wherein an equivalent resistance of the first voltage trace is different from an equivalent resistance of the second voltage trace – as explained for Claim 1 – if all other parameters are the same, the first and second voltage traces have different equivalent resistances because of their different lengths – as is well-known in a field of electricity, a conductive line resistance is proportional to the line length (and reverse proportional to its cross-sectional area).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Ahn (US 2011/0316838). 
In re Claim 17, Yin teaches the electronic device of Claim 1 as cited above, wherein the voltage source module is called a voltage application unit.
Yin does not teach that the voltage source module is a voltage source controlled by one control device.
Ahn teaches (Fig. 1, paragraph 0051) a voltage source 50 controlled by a control device 60.
Yin and Ahn teach analogous art directed to a display device comprised a voltage source supplying power to light emitting diodes of pixels, both applications are 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yin device by adding into its voltage source module a control device, in order to ensure a desirable and correct operation of the voltage source module (see also paragraph 0018 of Ahn).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Ahn (US 2014/0239823) - Ahn-1, hereafter.
In re Claim 18, Yin teaches the electronic device of Claim 1 as cited above, including the voltage traces connected to the first region electrode.
Yin does not teach the device further comprising another first voltage trace electrically connected to the first region electrode.
Ahn-1 teaches an electronic device comprising (Fig. 5) a first voltage trace from a power supply 40 to a first region electrode 20 and a second voltage trace from the power supply 40 to the first electrode region 20.
Yin and Ahn-1 teach analogous art directed to a light emitting display comprising pixels some of which are provided with driving voltages from a first electrode region while others are provided with driving voltages from or a second electrode region, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Yin device in view of the Ahn-1 device, since 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yin device of Claim 1 by providing a second voltage trace electrically connected to the first region electrode (per Ahn-1), if such modification allows to ensure an equal distribution of the first voltage along the first region electrode providing driving voltages to multiple pixels distributed along a length of the first region electrode, and allowing creating a display with an improved light uniformity along the direction of the first region electrode (Ahn-1, paragraph 0010).                      

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Minami et al. (US 2016/0305229). 
In re Claim 19, Yin teaches the electronic device of Claim 1 as cited above.
Yin does not teach that the electronic device further comprising a plurality of sub-pixels and a common voltage line, wherein the common voltage line is electrically connected to the sub-pixels.
Minami teaches an electronic device comprising (Fig. 1) a plurality of sub-pixels (such as red, green, blue, paragraph 0034) and a common voltage line – as a Vcath, being a ground voltage line, wherein the common voltage line is electrically connected to the sub-pixels (paragraph 0035).

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yin device by creating its pixels comprised a plurality of sub-pixels each connected to a common voltage line (per Minami), wherein it is desirable creating a multi-color display device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Kim (US 2015/0255017). 
In re Claim 20, Yin teaches the electronic device of Claim 1 as cited above, the electronic device of Yin being a display comprised light emitting elements and the first region electrode providing a driving voltage  for a pixel’ transistor and, accordingly, electrically connected to the pixel.
Yin does not teach that the device comprises a sub-pixel and another sub-pixel for generating different colors, wherein the first region electrode comprises two region electrodes are insulated from each other, and the region electrodes electrically connected to the sub-pixels respectively.
Kim teaches an electronic device comprising (Fig. 1) sub-pixels Px1-Px3 generating different colors (paragraph 0060), each sub-pixel electrically connected to a corresponding voltage ELVDD1 through ELVDD3 (paragraph 0061). 

It would have been obvious for one of ordinary skill in the art before filing the application to modify the Yin device by creating each pixel as comprised at least two sub-pixels degenerating different colors, each sub-pixel connected to an appropriate voltage, wherein it is desirable to create a multi-color display.
It would have been obvious for one of ordinary skill in the art before filing the application to maintain, for the modification, the main Yin idea of creating a uniform brightness by providing the first electrode region for lower pixels, leading to splitting the first electrode region in at least two electrically separated electrode regions for the Yin/Kim device, each electrode region connected to a corresponding output of a power source appropriate for a specified sub-pixel, in order to provide a needed voltage for a sub-pixel of a specified color.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/05/21